PER CURIAM.
Appellant seeks review of the trial court’s June 11, 1992, order denying his rule 3.800(a) motion for post-conviction relief. After review of the record and pertinent authorities we conclude that appellant has failed to set forth a preliminary basis for reversal. Accordingly, we summarily affirm the trial court’s order pursuant to rule 9.315, Florida Rules of Appellate Procedure. We note, however, that appellant filed a motion to allow additional credit for jail time that was apparently never addressed by the lower court. Accordingly, we hereby advise the appellant that he may now re-file, in the circuit court, his motion to allow additional credit for jail time.
DOWNEY, ANSTEAD and LETTS, JJ., concur.